On Application for Rehearing.
En Banc.
PER CURIAM.
By application for rehearing, the appellee Department has called to our attention that inadvertently we assessed the costs of appeal to appellee instead of to the unsuccessful defendant-appellant.
Our original decree herein is amended so as to assess Hammy Fontenot, the defendant-appellant, with the costs of the appeal. As amended, our original decree is reinstated.
The defendant appellant is reserved the right to apply for further rehearing.
Original decree amended, and application for rehearing denied.